Case 1:17-cv-01832-LPS Document 116 Filed 11/06/19 Page 1 of 4 PageID #: 814




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 CYDEX PHARMACEUTICALS, INC.,                        )
                                                     )
                       Plaintiff,                    )
                                                     )
               V.                                    ) C. A. No. 17-1832 (LPS) (JLH)
                                                     )
 TEVA PHARMACEUTICALS USA, INC.                      )
 and ACTAVIS, LLC,                                   )
                                                     )
                       Defendants.                   )

                     CONSENT JUDGMENT AND DISMISSAL ORDER

        This action for patent infringement (the "Litigation") has been brought by Plaintiff

 CyDex Pharmaceuticals, Inc. ("CyDex" or "Plaintiff') against Defendants Teva Pharmaceuticals

 USA, Inc. and Actavis LLC (collectively, "Teva") for infringement of United States Patent Nos.

 8,410,077,   9,200,088,    and     9,493 ,582   (collectively,   the     "CyDex   Patents").   CyDex' s

 commencement of the Litigation was based on its receipt of notice from Teva that Teva had filed

 Abbreviated New Drug Application ("ANDA") No. 209323 with the United States Food and

 Drug     Administration     ("FDA") containing          certifications     pursuant    to 21    U.S.C.

 § 355U)(2)(A)(vii)(IV) directed to the CyDex Patents and seeking approval to market a generic

 melphalan hydrochloride product at a strength of 50 mg (free base)/vial as a powder for injection

 prior to the expiration of the CyDex Patents.

        CyDex and Teva have agreed to enter into a final settlement agreement regarding this

 Litigation ("Settlement Agreement"). The Court, upon the consent and request of CyDex and

 Teva, hereby acknowledges the following Consent Judgment and, upon due consideration, issues

 the following Dismissal Order.

        CyDex and Teva now consent to this Consent Judgment and Dismissal Order and
Case 1:17-cv-01832-LPS Document 116 Filed 11/06/19 Page 2 of 4 PageID #: 815




          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

           l.      Subject matter jurisdiction, personal jurisdiction, and venue solely with respect

   to the Litigation are all proper in this Court.

           2.     In this Litigation, CyDex has charged Teva with infringement of the CyDex

   Patents in connection with Teva' s submission of ANDA No. 209323 directed to a melphalan

   hydrochloride product at a strength of 50 mg (free base)/vial as a powder for injection to the

   FDA.

           3.     In response to CyDex's charges of patent infringement, Teva has alleged certain

   defenses and counterclaims. No decision has been obtained by the parties from this Court

   regarding these charges of infringement or these defenses and counterclaims.

           4.     Teva has admitted that the CyDex Patents are valid and enforceable to the

   extent set forth in the Settlement Agreement.

           5.     Teva infringed the CyDex Patents pursuant to 35 U.S.C. § 271(e)(2)(A) by

   filing ANDA No. 209323 before the expiration of the CyDex Patents.

           6.     All claims, counterclaims, and affirmative defenses presented by CyDex as

   between it and Teva, or by Teva, in the Litigation are hereby dismissed without prejudice and

   without costs, disbursements or attorneys' fees.

           7.     Teva, its Affiliates, officers, agents, servants, employees and attorneys, and

   those persons in active concert or participation with them shall not engage in manufacturing,

   using, offering to sell or selling within the United States, or importing into the United States,

   any generic melphalan hydrochloride products that are the subject of ANDA No. 209323 until

   such date permitted by the Settlement Agreement that the Parties have entered into.




                                                     -2-
Case 1:17-cv-01832-LPS Document 116 Filed 11/06/19 Page 3 of 4 PageID #: 816




          8.      Nothing herein prohibits Teva or its Affiliates from maintaining a Paragraph IV

   Certification pursuant to 21 U.S.C. § 355U)(2)(A)(vii)(IV) or pursuant to 21 C.F.R.

   §314.94(a)(12) with respect to the CyDex Patents.

          9.      Nothing herein restricts or is intended to restrict the U.S. Food and Drug

   Administration from approving ANDA No. 209323 .

          10.     For purposes of this Consent Judgment, the term "Affiliate" shall have the

   meaning set forth in the Settlement Agreement.

          11.     CyDex and Teva each expressly waives any right to appeal or otherwise move

   for relief from this Consent Judgment and Dismissal Order.

          12.     Compliance with this Consent Judgment may be enforced by the Parties and

   their successors in interest, or assigns, as permitted by the terms of the Settlement Agreement.

          13.     This court retains jurisdiction over CyDex and Teva for purposes of enforcing

   this Consent Judgment and Dismissal Order as well as any dispute regarding the Settlement

   Agreement.

          14.     The Clerk of the Court is directed to enter this Consent Judgment and Dismissal

   Order forthwith.




                                                -3-
Case 1:17-cv-01832-LPS Document 116 Filed 11/06/19 Page 4 of 4 PageID #: 817




 MORRlS, NICHOLS, ARSHT & TUNNELL LLP    SHAW KELLER LLP


  Isl Jeremy Jl.. <Tigan                   Isl 'Karen !£.. 'Ke[{er
 Jack B. Blumenfeld (No. 1014)           John W. Shaw (No. 3362)
 Jeremy A. Tigan (No. 5239)              Karen E. Keller (No. 4489)
  1201 North Market Street               David M. Fry (No. 5486)
 P.O. Box 1347                           I.M. Pei Building
 Wilmington, DE 19899                     1105 North Market Street, 12th Floor
 (302) 658-9200                          Wilmington, DE 19801
 jblumenfeld@mnat.com                    (302) 298-0700
 j itgan@mnat.com                        j shaw@shawkeller.com
                                         kkeller@shawkeller.com
 Attorneys for Plaintiff Cy Dex          dfry@shawkeller.com
 Pharmaceuticals, Inc.
                                         Attorneys for Defendants Teva Pharmaceuticals
                                         USA, Inc. and Actavis LLC

 November 4, 2019




                                  g~
                 SO ORDERED this_ day of Novemb




                                        -4-
